Action by Ida Silberman against Louis Scher. No opinion. Final judgment modified, by deducting therefrom $2.000 included therein as the value of the good will of the business, and also $1,-399.58 unpaid balance on account of material furnished on plaintiff’s account from the wholesale store of Jacob Silberman, making a total reduction of $3,399.58, and, as so modified, it and the interlocutory judgment appealed from are severally affirmed, without costs to either partv in this court. See, also, 157 App. Div. 895, 142 N. Y. Supp. 1144.